Order issued: October /    1 , 2012




                                              In The
                                    Qrnurt nf Appeals
                         lJiift}f llistrirt nf wcxas at llallas
                                      No. 05-11-01378-CV


                                MICHAEL COYNE, Appellant

                                                v.
                      ALLSTATE INSURANCE CO., ET AL., Appellees


                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-09-06609-B


                                            ORDER

        We GRANT appellant's October 2, 2012 motion for an extension of time to file a reply brief.

We ORDER the reply brief tendered to this Court by appellant on October 2, 2012 filed as of the

date of this order.